DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
2.          An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Haoliang Chen (Reg. No. 79041) on 4/8/2021.

The application has been amended as follows: 

43.	(Currently Amended)	A method, comprising:
receiving, at a network server, a request message for a machine type communication (MTC), wherein the request message includes an authentication credential of a user equipment (UE);
receiving an authentication response, wherein the authentication response comprises one or more access manifest parameters that can be used to establish a communication channel between the MTC and the UE;
based on the authentication credential of the UE, determining that the UE is an authorized device for the MTC;
in response to determining that the UE is an authorized device for the MTC, selecting a shared subscriber identity module (SIM) parameter from a pool of shared SIM parameters, wherein the pool of shared SIM parameters comprise a plurality of shared SIM parameters that are currently not used by other UEs;
sending a response message including the selected shared SIM parameter, wherein the selected shared SIM parameter is used by the UE to register with a wireless network for transmitting a data packet 
removing the selected shared SIM parameter from the pool of shared SIM parameter; 
receiving a release message after the UE has finished transmitting the data packet of the MTC, wherein the release message includes the selected shared SIM parameter; 
in response to receiving the release message, releasing the selected shared SIM parameter to the pool of shared SIM parameters by adding the selected shared SIM parameter back to the pool of shared SIM parameters;
after releasing the selected shared SIM parameter to the pool of shared SIM parameters, receiving, at the network server, a second request message for the MTC, wherein the second request message includes an authentication credential of a second UE;
in response to determining that the second UE is an authorized device for the MTC based on the authentication credential of the second UE, selecting the selected shared SIM parameter from the pool of shared SIM parameters; and
sending a second response message including the selected shared SIM parameter, wherein the selected shared SIM parameter is used by the second UE to register with the wireless network for transmitting a second data packet of the MTC.



50.-56.	(Canceled)	

57.	(Currently Amended)	A network server, comprising:
at least one hardware processor; and
a non-transitory computer-readable storage medium coupled to the at least one hardware processor and storing programming instructions for execution by the at least one hardware processor, wherein the programming instructions, when executed, cause the network server to perform operations comprising:
receiving, at the network server, a request message for a machine type communication (MTC), wherein the request message includes an authentication credential of a user equipment (UE);
receiving an authentication response, wherein the authentication response comprises one or more access manifest parameters that can be used to establish a communication channel between the MTC and the UE;
based on the authentication credential of the UE, determining that the UE is an authorized device for the MTC;
in response to determining that the UE is an authorized device for the MTC, selecting a shared subscriber identity module (SIM) parameter from a pool of shared SIM parameters, wherein the pool of shared SIM parameters comprise a plurality of shared SIM parameters that are currently not used by other UEs;
sending a response message including the selected shared SIM parameter, wherein the selected shared SIM parameter is used by the UE to register with a wireless network for transmitting a data packet of the MTC, and the selected shared SIM parameter is not used by other UEs for data transmission before the selected shared SIM parameter is released to the pool of shared SIM parameters;
removing the selected shared SIM parameter from the pool of shared SIM parameter;
receiving a release message after the UE has finished transmitting the data packet of the MTC, wherein the release message includes the selected shared SIM parameter; 
in response to receiving the release message, releasing the selected shared SIM parameter to the pool of shared SIM parameters by adding the selected shared SIM parameter back to the pool of shared SIM parameters;
after releasing the selected shared SIM parameter to the pool of shared SIM parameters, receiving, at the network server, a second request message for the MTC, wherein the second request message includes an authentication credential of a second UE;
in response to determining that the second UE is an authorized device for the MTC based on the authentication credential of the second UE, selecting the selected shared SIM parameter from the pool of shared SIM parameters; and
sending a second response message including the selected shared SIM parameter, wherein the selected shared SIM parameter is used by the second UE to register with the wireless network for transmitting a second data packet of the MTC.

Allowable Subject Matter
Claims 43, 45-49, 57 and 59-62 are
The following is an examiner’s statement of reasons for allowance: The prior art of record fail to singly or in combination to render obvious all the limitations of the independent claims. Shaheen (US 20110128911 A1), Parsons et al. (US 20120094634 A1) and Anslot et al. (US 20170142572 A1) are the closest prior art to the claimed invention.

Regarding claim 43, Shaheen teaches a method, comprising:
receiving, at a network server, a request message for a machine type communication (MTC), wherein the request message includes an authentication credential of a user equipment (UE),
based on the authentication credential of the UE, determining that the UE is an authorized device for the MTC;
in response to determining that the UE is an authorized device for the MTC, selecting a shared subscriber identity module (SIM) parameter;
sending a response message including the selected shared SIM parameter, wherein the selected shared SIM parameter is used by the UE to register with a wireless network for transmitting a data packet of the MTC; 
receiving a release message after the UE has finished transmitting the data packet of the MTC. 
Parsons teaches a pool of shared SIM parameters, the selected SIM parameter is not used by other UEs for data transmission before the selected SIM parameter is released to the pool of shared SIM parameters; wherein the pool of shared SIM parameters comprise a plurality of shared SIM parameters that are currently not used by other UEs, removing the selected shared SIM parameter from the pool of shared SIM parameter.
Anslot teaches wherein the release message includes the shared SIM parameter, and in response to receiving the release message, releasing the selected shared SIM parameter to the pool of 
after releasing the selected shared SIM parameter to the pool of shared SIM parameters, receiving, at the network server, a second request message for the MTC, wherein the second request message includes an authentication credential of a second UE;  Page: 3 of12 in response to determining that the second UE is an authorized device for the MTC based on the authentication credential of the second UE, selecting the selected shared SIM parameter from the pool of shared SIM parameters; and sending a second response message including the selected shared SIM parameter, wherein the selected shared SIM parameter is used by the second UE to register with the wireless network for transmitting a second data packet of the MTC.
Shaheen, Parsons and Anslot, alone or in combination do not teach receiving an authentication response, wherein the authentication response comprises one or more access manifest parameters that can be used to establish a communication channel between the MTC and the UE of the particular application in combination with all the recited limitations of claim 43.

Regarding claim 57, Shaheen teaches a network server, comprising: at least one hardware processor; and
a non-transitory computer-readable storage medium coupled to the at least one hardware processor and storing programming instructions for execution by the at least one hardware processor, wherein the programming instructions, when executed, cause the network server to perform operations comprising:
receiving, at the network server, a request message for a machine type communication (MTC), wherein the request message includes an authentication credential of a user equipment (UE);

sending a response message including the shared SIM parameter, wherein the shared SIM parameter is used by the UE to register with a wireless network for transmitting a data packet of the MTC; 
receiving a release message after the UE has finished transmitting the data packet of the MTC, and in response to receiving the release message, releasing the shared SIM parameter. 
Parsons teaches a pool of shared SIM parameters; the selected SIM parameter is not used by other UEs for data transmission before the selected SIM parameter is released to the pool of shared SIM parameters; wherein the pool of shared SIM parameters comprise a plurality of shared SIM parameters that are currently not used by other UEs, removing the selected shared SIM parameter from the pool of shared SIM parameter.
Anslot teaches wherein the release message includes the shared SIM parameter, and in response to receiving the release message, releasing the selected shared SIM parameter to the pool of shared SIM parameters by adding the selected shared SIM parameter back to the pool of shared SIM parameters; after releasing the selected shared SIM parameter to the pool of shared SIM parameters, receiving, at the network server, a second request message for the MTC, wherein the second request message includes an authentication credential of a second UE; in response to determining that the second UE is an authorized device for the MTC based on the authentication credential of the second UE, selecting the selected shared SIM parameter from the pool of shared SIM parameters; and sending a second response message including the selected shared SIM parameter, wherein the selected shared SIM parameter is used by the second UE to register with the wireless network for transmitting a second data packet of the MTC.
receiving an authentication response, wherein the authentication response comprises one or more access manifest parameters that can be used to establish a communication channel between the MTC and the UE of the particular application in combination with all the recited limitations of claim 57.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Thorn et al. (US 20100273462 A1) discloses Tools and techniques for activating a wireless device on a wireless network and/or for providing a wireless device with occasional access to a wireless network. In an aspect, such tools can provide a wireless device with a temporary addressing number to allow the wireless device to send data to the network; this temporary addressing number, then, can be recycled to be used by another wireless device for accessing the network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE M LOUIS-FILS/Examiner, Art Unit 2641                                                                                                                                                                                                        

/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641